DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to application 16/902,422 filed on June 16, 2020 in which claims 1-20 are presented for examination.

Status of Claims
This allowance is in response to communication filed on June 16, 2020.
Claims 1-20 are allowed.   

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of records, e.g., Mezie et al. (US 2016/0203036 A1) discloses a system and methods are provided that detect faults in data-based systems utilizing techniques that stem from the field of spectral analysis and artificial intelligence; [Title]. This is similar to the Applicant’s invention because of data analytic approach to personalized questionnaire developments; [Title]. 
Applicant’s discloses determining, for each cluster, i) a cluster centrality and ii) a cluster magnitude, the cluster centrality of a cluster being determined based on the edges within the cluster.
Meanwhile, Mezie discloses rank the magnitude values associated with the sensor and indicator function pair based on the level of coincidence and/or severity of clusters of magnitude; [0080].  
Therefore, each of the independent claims includes the following allowable subject matter: generating an adjacency matrix based on the question-answer pairs, each element of the adjacency matrix representing correlations between two respective question-answer pairs, the correlation being determined based on answer-values of answers in the two respective question- answer pairs; determining a network graph comprising question nodes and edges, each question node representing a respective question-answer pair and each edge representing correlations between a pair of question nodes, the edges being derived from elements of the adjacency matrix; identifying one or more clusters of question nodes by applying a community detection algorithm on the network graph; determining, for each cluster, i) a cluster centrality and i1) a cluster magnitude, the cluster centrality of a cluster being determined based on the edges within the cluster, and the cluster magnitude for the cluster being determined based on answer-values associated with question nodes in the cluster; ranking the clusters based on the cluster centralities and the cluster magnitudes of the one or more clusters; selecting a second set of questions for the user, wherein the second set of questions has fewer questions than the first set of questions, each question in the second set of questions is associated with a cluster in the one or more clusters, and the questions in the second set of questions are selected based on each question’s association with a respective cluster and a cluster rank of the respective cluster; and causing the questions from the second set of questions to be presented to the user.
Search for prior art on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, and 18. 
	The dependent claims depending upon claims 1, 8 and 15 are also distinct from the prior art for the same reason.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        7/30/2022